            MINUTE ORDER OF THE UNITED STATES DISTRICT COURT

                         SOUTHERN DISTRICT OF CALIFORNIA



Case Name: Finjan, Inc. v. ESET, LLC, et al.            Case Number: 17-cv-183-CAB-(BGS)

Hon. Cathy Ann Bencivengo          Ct. Deputy Lori Hernandez         Rptr Tape: n/a

Following a telephonic status conference on March 29, 2021, the Court will enter an order to
sever and stay litigation of the ‘305 patent. Finjan may file a motion for reconsideration of the
Court’s order finding Finjan’s patents invalid no later than April 12, 2021.

Date: March 29, 2021                                                               Initials: AET
